Appeal from a judgment of the Erie County Court (Shirley Troutman, J.), rendered April 21, 2008. The judgment convicted defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: In appeal No. 1, defendant appeals from a judgment convicting him upon his plea of guilty of attempted criminal possession of a controlled substance in the fourth degree (Penal Law §§ 110.00, 220.09 [3]) and, in appeal No. 2, he appeals from a judgment convicting him upon his plea of guilty of attempted criminal possession of a controlled substance in the fifth degree (§§ 110.00, 220.06 [1]). Contrary to the contention of defendant, his waiver of the right to appeal in appeal No. 1 was knowingly, intelligently and voluntarily entered (see People v Lopez, 6 NY3d 248, 256 [2006]; cf. People v Ramos, 152 AD2d 209 [1989]). Contrary to defendant’s implicit contention, County Court was not required to “engage in any particular litany in order to satisfy itself’ that the waiver was validly entered (People v Callahan, 80 NY2d 273, 283 [1992]). The valid waiver by defendant of the right to appeal in appeal No. 1 en*1195compasses his challenge to the court’s suppression ruling in that appeal (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Dean, 48 AD3d 1244 [2008], lv denied 10 NY3d 839 [2008]), and there is no merit to defendant’s remaining contention with respect to appeal No. 2 (see generally People v Fuggazzatto, 62 NY2d 862 [1984]). Present—Smith, J.P., Fahey, Carni, Pine and Gorski, JJ.